PATTERSON, Chief Judge.
Recardo McCoy appeals from his conviction for possession of cocaine in case number CF97-05237A-XX and the revocation of his probation and the resulting sentence in case numbers CF94-1235A1-XX and CF94-2042A1-XX. We affirm in all respects, except that we must direct the trial court on remand to enter a written order specifying which probation conditions *538McCoy violated. See Montonez v. State, 724 So.2d 650 (Fla. 2d DCA 1999).
Affirmed and remanded with directions.
PARKER and STRINGER, JJ., Concur.